935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.Thomas J. ANDREWS, Defendant-Appellee.
No. 91-1037.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.As Amended July 15, 1991.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C.Weston Houck, District Judge.  (CA-88-1782-4-2)
Albert Charles Burgess, Jr., appellant pro se.
William Reynolds Williams, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, S.C., for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Albert Charles Burgess, Jr., appeals from the district court's order dismissing Burgess's claim of legal malpractice.  Our review of the record and the district court's opinion discloses Burgess failed to preserve a material factual dispute in response to defendant's summary judgment motion.  Accordingly, we affirm the district court's entry of summary judgment.  Burgess v. Andrews, CA-88-1782-4-2 (D.S.C.Jan. 16, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.